Order entered November 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-95-00733-CV

                               EARL STEPHENSON, Appellant

                                                V.

    SMS FINANCIAL II, L.L.C., AN ARIZONA LIMITED LIABILITY COMPANY,
                                   Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 94-11846-A

                                            ORDER
       The Court REINSTATES the appeal.

       On March 19, 1996, the appeal was abated due to the filing of bankruptcy by appellant.

By letter dated, October 28, 2015, we directed the parties to notify the Court of the status of the

bankruptcy proceedings. We specifically directed that if the bankruptcy proceeding was closed,

that appellant file either a motion to dismiss the appeal or written verification that the appeal

should proceed. On November 5, 2015, appellant filed a motion to dismiss the appeal. We will

dispose of the motion in due course.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE